DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Jacobs on 26 May 2021.
The application has been amended as follows: 
	Amend the claims as seen in the attached document.






Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments filed 29 September 2020 are persuasive.  Specifically, while the closest prior art Hosoe et al. teach a similar alkali metal battery which includes a cathode material within a 3D porous current collector, the prior art specifically teaches drying the cathode material after impregnating into the current collector and therefore would not arrive at the claimed cathode suspension of the size required by the claims.  
Specifically, the independent claims of the instant application distinguish from the prior art as a whole in requiring an alkali metal-sulfur battery, comprising: (a) an anode having an anode active material coated on or in physical contact with an anode current collector wherein said anode active material is in ionic contact with a first electrolyte; (b) a cathode having (i) a cathode active material slurry suspension comprising a cathode active material and a conductive additive dispersed in a second liquid or gel electrolyte, the same as or different than said first liquid or gel electrolyte, and (ii) a conductive porous structure acting as a 3D cathode current collector selected from conductive polymer-coated fiber foam wherein said conductive porous structure has at least 70% by volume of pores and wherein said cathode active material slurry suspension is disposed in pores of said conductive porous structure, wherein said cathode active material is selected from various sulfur containing materials (in each independent claim) wherein said cathode active material has a thickness or diameter smaller than 7 nm; and (c) a separator disposed between said anode and said cathode; wherein a cathode thickness-to-cathode current collector thickness ratio is from 0.8/1 to 1/0.8, and/or said cathode active material constitutes an electrode active material loading greater than 15 mg/cm2, and said 3D cathode current collector has a thickness no less than 200 micron.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723